 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT TACOMA
 8

 9       RICHARD WAYNE BLAIR,
                                                                     CASE NO. 3:18-CV-05771-BHS-DWC
10                                   Petitioner,
                                                                     ORDER DENYING MOTION TO
11                v.                                                 APPOINT COUNSEL FOR
                                                                     EVIDENTIARY HEARING
12       DANIEL WHITE,

13                                   Respondent.

14            The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
15 Magistrate Judge David W. Christel. Currently pending in this action is Petitioner Richard

16 Wayne Blair’s Motion to Appoint Counsel for Evidentiary Hearing (“Motion”). 1 Dkt. 14.

17            There is no right to appointed counsel in cases brought under 28 U.S.C. § 2254 unless an
18   evidentiary hearing is required or such appointment is “necessary for the effective utilization of
19   discovery procedures.” See McCleskey v. Zant, 499 U.S. 467, 495 (1991); United States v.
20   Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v. Angelone, 894 F.2d 1129,
21

22             1
                 Petitioner originally filed his Motion on December 21, 2018, and attached it to his Reply in support of his
     habeas petition. See Dkt. 12. On January 3, 2019, the Court directed the Clerk to docket the Motion, along with
23   Petitioner’s Declaration in Support of Motion to Appoint Counsel (“Declaration”), as separate docket entries. Dkt.
     13. Petitioner’s Motion and Declaration were docketed on January 3, 2019. Dkts. 14, 15. Defendant filed a Response
24   on January 4, 2019. Dkt. 16.


     ORDER DENYING MOTION TO APPOINT
     COUNSEL FOR EVIDENTIARY HEARING - 1
 1   1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules Governing

 2   Section 2254 Cases in the United States District Courts 6(a) and 8(c). The Court may appoint

 3   counsel “at any stage of the case if the interest of justice so requires.” Weygandt, 718 F.2d at

 4   954. In deciding whether to appoint counsel, the Court “must evaluate the likelihood of success

 5   on the merits as well as the ability of the petitioner to articulate his claims pro se in light of the

 6   complexity of the legal issues involved.” Id.

 7          Petitioner argues the Court should appoint counsel for an evidentiary hearing because he

 8 has developed the factual basis for a federal habeas claim. Dkt. 12, p. 1.

 9          The Court has not determined an evidentiary hearing is required. See Rules Governing

10   Section 2254 Cases in the United States District Courts 6(a) and 8(c). Additionally, Petitioner

11   has not shown, nor does the Court find, this case involves complex facts or law. Plaintiff has

12   also not shown an inability to articulate the factual basis of his claims in a fashion

13   understandable to the Court. For example, in the Statement of Additional Grounds for Review

14   that Petitioner submitted to the Washington Court of Appeals, Petitioner was able to clearly

15   describe the legal and factual grounds for his due process claim. See Dkt. 11, Exhibit 5.

16   Petitioner has also not shown a likelihood of success on the merits of his Petition. Accordingly,

17   appointment of counsel is not necessary for the interest of justice.

18          As Petitioner has not shown appointment of counsel is appropriate at this time, the

19   Motion is denied without prejudice.

20          Dated this 18th day of January, 2019.



                                                             A
21

22
                                                             David W. Christel
23                                                           United States Magistrate Judge

24

     ORDER DENYING MOTION TO APPOINT
     COUNSEL FOR EVIDENTIARY HEARING - 2
